Citation Nr: 0931653	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, E. L.


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to September 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.  The Veteran testified in a hearing before 
the Board in April 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was last afforded a VA 
audiology examination in connection with his claim for 
service connection for bilateral hearing loss in April 2008.  
Although the examiner provided the audiometric findings, she 
did not comment on the functional effects caused by the 
hearing disability, nor did she review the claims file. 

At his April 2009 hearing, the Veteran testified that his 
hearing loss functionally affected his ability to hold 
conversations in a noisy environment and that his ability to 
understand spoken words had diminished markedly.  He asserted 
that although he had last had a VA audiological evaluation in 
April 2008, the severity of his hearing loss had progressed 
since that time. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Further, as his testimony 
indicates the possibility that there has been a material 
change in the severity of his bilateral hearing loss, a 
reexamination is necessary to verify the current severity of 
the Veteran's disability.  See 38 C.F.R. § 3.327 (2008).  
Given the above, the Board finds that further VA examination 
of the Veteran is required prior to adjudication of the 
instant claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  
The claims folder should be made 
available.  All indicated studies should 
be performed.  The examiner is 
specifically requested to fully describe 
the functional effects caused by the 
Veteran's hearing disability.  

2.  The RO should then prepare a new 
rating decision and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.


After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002 & 
Supp. 2009) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the Veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



